       Case 1:19-cv-07625-AJN-DCF Document 74 Filed 12/01/20 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




December 1, 2020
VIA ECF

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007


       Re:     VE v. Darren Indyke and Richard D. Kahn as joint personal
               representatives of the Estate of Jeffrey E. Epstein, et al.,
               No. 1:19-cv-07625-AJN-DF

Dear Judge Freeman:

      Pursuant to the Court’s September 4, 2020 Order (ECF No. 71), Plaintiff and
Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey
E. Epstein, jointly submit this status report.

       Plaintiff has submitted her claim to the Epstein Victims’ Compensation Program
(the “Program”) and recently received an award amount. Plaintiff is currently considering
the award. Should Plaintiff resolve her claims against Defendants via the Program, the
parties will thereafter promptly discontinue this action with prejudice.

       To preserve the parties’ resources and in the interests of judicial economy, the
parties respectfully request that this case remain stayed at this time.

Respectfully submitted,


/s/ Bennet J. Moskowitz
Bennet J. Moskowitz


cc: Counsel of Record (via ECF)
